303 S.W.3d 165 (2010)
STATE of Missouri, Respondent,
v.
Larry SMALLWOOD, Appellant.
No. ED 92313.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Stacey S. Rosenberger, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Larry Smallwood ("Defendant".) appeals from the judgment upon his convictions by a jury of robbery in the first degree, Section 569.020, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, and burglary in the first degree, Section 569.160, RSMo 2000, for which Defendant was sentenced to concurrent terms of imprisonment of eleven years for first-degree robbery, ten years for armed criminal action, and ten years for first-degree burglary. On appeal, Defendant asserts the trial court erred in (1) overruling his motion to suppress the identification, and (2) overruling his motion for a mistrial when the jury saw him in handcuffs.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).